865 F.2d 268
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elvin E. BURKETT, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3247.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board, Docket No. AT07528810072, affirming the Veterans Administration's (Agency) removal of Elvin E. Burkett, is affirmed.

OPINION

2
Burkett agrees that his actions warrant some type of penalty.  "Determination of an appropriate penalty is a matter committed primarily to the sound discretion of the employing agency."   Hunt v. Department of Health and Human Servs., 758 F.2d 608, 611 (Fed.Cir.1985).  "Whether we would have chosen a different penalty is irrelevant."    Id.  We cannot say that the Agency's removal of Burkett was an abuse of discretion, arbitrary, capricious, in violation of statute, regulation or authorized procedure, or unsupported by substantial evidence.  See 5 U.S.C. Sec. 7703(c) (1982);  Hunt, 758 F.2d at 611.